RENDERED: MAY 27, 2022; 10:00 A.M.
                  NOT TO BE PUBLISHED

          Commonwealth of Kentucky
                  Court of Appeals

                    NO. 2021-CA-0398-MR

ROBERT ALAN BATES                                 APPELLANT


          APPEAL FROM JEFFERSON FAMILY COURT
v.         HONORABLE ANGELA JOHNSON, JUDGE
                 ACTION NO. 13-CI-501538


KINSEY HEAD BATES (NOW
COWAN)                                             APPELLEE



AND


                    NO. 2021-CA-0596-MR

ROBERT ALAN BATES                                 APPELLANT


          APPEAL FROM JEFFERSON FAMILY COURT
v.         HONORABLE ANGELA JOHNSON, JUDGE
                 ACTION NO. 13-CI-501538


KINSEY HEAD BATES (NOW
COWAN) AND ARMAND JUDAH,
ESQ.                                              APPELLEES
                                OPINION
                          REVERSING IN PART,
                   VACATING IN PART, AND REMANDING

                                  ** ** ** ** **

BEFORE: LAMBERT, MAZE, AND L. THOMPSON, JUDGES.

LAMBERT, JUDGE: Robert Alan Bates has appealed from two sets of rulings of

the Jefferson Family Court. The first modified his child support obligation from

$675.00 to $1,014.30, and the second directed him to pay $5,000.00 as an

advancement on attorney fees for the appeal to the attorney representing his former

wife. We vacate the order relating to child support and remand for an appropriate

calculation of child support, and we reverse the award of attorney fees.

             Robert and Kinsey Head Bates (now Cowan) were married on August

17, 2002, in Paradise Island, Bahamas, and together they have three children (two

sons, born in 2001 and 2009, and one daughter, born in 2006). The parties

separated in January 2013, and Robert filed a petition to dissolve the marriage on

May 20, 2013. In addition to the assignment of non-marital property and equitable

division of marital property, debts, and obligations, Robert sought an award of

joint custody of the three minor children and a determination of child support.

Kinsey filed a counter-petition seeking sole custody of the children. At the time

the petitions were filed, Kinsey was the owner of a boutique, The Prickly Pear, and

worked as a leasing agent earning $150.00 every two weeks. In a later disclosure,


                                        -2-
Kinsey listed her income as a leasing agent as $150.00 to $200.00 every two weeks

and that she had started Initial Me Pink, a home business in embroidery and

graphic design. Robert was employed as an MRI Technologist earning a net pay of

$1,950.43 every two weeks (gross pay of $2,540.03), including overtime. He had a

second job working as a PRN earning a net pay of $290.00 every two weeks (gross

pay $375.00), including overtime. A mediation attempt was unsuccessful.

             In October 2013, the parties reached an agreement as to custody. The

parties agreed to share joint legal custody of the minor children with shared

parenting time and an equal division of holidays. The court entered a decree

dissolving the marriage on December 3, 2013, in which it also awarded the parties

joint custody of the minor children pursuant to their agreement. On January 29,

2014, the family court entered an order approving the parties’ agreement as to the

remaining issues, including the division of personal property, the marital residence,

and an equalization payment for Kinsey. Both parties waived claims for

maintenance and were to pay their respective attorney fees. Kinsey surrendered

any claim to Robert’s 401K account, and Robert waived any claim to Kinsey’s

business, Initial Me Pink. The parties’ debts had been discharged in a Chapter 7

bankruptcy proceeding, and each would be responsible for the debt he or she

incurred that was not listed.

             As to child support, the agreement provided in paragraph 4:


                                         -3-
                   Rob shall pay child support of $675.00 per month
             commencing January 15, 2014. Child support for
             January shall be paid February 1, 2014, and regular
             monthly child support shall continue thereafter. Child
             support shall be paid via 2 equal monthly installments.

                    Child support was based upon Kinsey $30,000 and
             Rob $77,000 gross annual income. Rob pays $244.50
             per month for the children’s health insurance. Uninsured
             or extraordinary medical expenses shall be paid: Rob
             71.9%, Kinsey 28.1%. The parties shall settle up on
             extraordinary medical expenses every 3 months if not
             sooner. Failure to present medical reimbursement claims
             and proof thereof to the other within 90 days of billing
             forfeits that party’s claim for reimbursement. Payment to
             be made to the other within 30 days.

In paragraph 7, the parties addressed the children’s education:

                   Children to remain enrolled at St. Aloysius for
             2013/2014 school year with each party paying ½ of
             monthly tuition. Parties will renew enrollment for
             following school year on same basis if parties [are]
             financially able. Otherwise, children will be enrolled in
             public school. Parties to confer on all education
             decisions. Each party [is] solely responsible for their
             50% share of monthly tuition payment – 50% each.

Finally, the parties addressed claiming the children for income tax purposes.

             In July of 2014, the parties entered into an agreed order regarding

parenting issues. Among other topics, they agreed that “[m]ajor decisions about

the children’s education will be made by both parties together. They will decide

together which schools the children will attend.”




                                         -4-
                 Several years later, on October 9, 2020, Robert moved the family

court to modify his child support obligation. There had been a substantial and

continuing change of circumstances pursuant to Kentucky Revised Statutes (KRS)

403.213 when their oldest child reached the age of 18 and graduated from high

school. At that time, the parties were exercising equal parenting time with the two

remaining minor children. Robert included a child support worksheet imputing an

annual gross income of $30,000.00 to Kinsey as he did not have her financial

information. And he listed his gross income as $69,504.00, using financial data

from 2019. His calculation resulted in his owing Kinsey $363.00 per month in

child support. In an attached affidavit, Robert stated that he had earned somewhat

more than usual in 2020 due to the COVID-19 pandemic.

                 Robert renewed his motion in November and attached Kinsey’s 2019

tax return and her three most recent paycheck stubs along with a revised child

support worksheet. In an affidavit, Robert indicated that he was paying for the

children’s insurance at a monthly cost of $178.00 and that he was continuing to

make more money than usual due to the COVID-19 pandemic. Kinsey was

earning $20.00 per hour working about 40 hours per week pursuant to her

paycheck stubs but was claiming to only work 30 hours per week. Robert included

a child support worksheet using the Craig Ross software.1 Based on Kinsey’s net


1
    The parties used this software program throughout the modification proceedings.

                                                -5-
monthly income of $2,876.00 (31.26%) and his net monthly income of $3,858.00

(68.74%), Robert calculated that he owed Kinsey $339.00 per month in child

support using the June 27, 2019, tables. He based this on the following calculation

for shared custody: “Sum Of Days Formula (Using 1.5 Times Base [Base support

was $1,404.00, and 1.5 times base was $2,106.00, with $178.00 in additional

expenses]). (.500 Of $1392) Minus (.500 Of $714) Is The Net Transfer.”

             Kinsey objected to Robert’s motion to reduce his child support

obligation, arguing that his calculation was incorrect, although she agreed that

child support should be recalculated based upon the emancipation of the oldest

child. She said her hours and rate of pay had changed due to her new role in the

same company due to the COVID-19 pandemic. The paycheck stubs she attached

showed that she worked 38.17 hours at a rate of $20.00 per hour from September

19 through September 25, 2020; 41.33 hours at a rate of $20.00 per hour ($30.00

for her overtime hours) from September 26 to October 2, 2020; and 39 hours at a

rate of $20.00 per hour from October 3 through October 9, 2020. In her child

support worksheet, Kinsey listed her gross income as $23,124.00 and Robert’s as

$88,836.00. By her calculation, Robert would owe $611.00 per month based on

her net monthly income of $2,422.00 (20.65%, or half of a $492.00 obligation) and

his net month income of $4,806.00 (79.35%, or half of a $1,713.00 obligation).




                                         -6-
Like Robert, Kinsey included a calculation based on their equally shared custody

arrangement.

             By order entered November 25, 2020, the family court temporarily

modified Robert’s child support obligation to $1,713.00 per month. Robert moved

the court to reconsider or alter, amend, or vacate this temporary order, stating that a

child support obligation of $1,713.00 was not supported by the evidence. He

pointed out that Kinsey requested the amount be modified to $611.00 per month.

Robert did not believe the family court took into account the 50/50 shared

parenting schedule. In addition, Robert argued that the financial documents

Kinsey attached showed that she was earning $41,600.00 per year and had not

substantiated the lower income she listed on her child support worksheet. In the

2014 agreement, Kinsey’s income had been imputed at $30,000.00 per year. He

also disputed Kinsey’s use of an annual salary for him of $88,836.00 as he had

been working unusually long hours in the healthcare field due to the COVID-19

pandemic. He suggested that basing child support on their pre-COVID-19 incomes

would be more just.

             In her response, Kinsey agreed with Robert that the family court was

incorrect in the amount of child support it ordered Robert to pay. Instead, she




                                          -7-
stated that the proper amount of child support he owed was $1,212.00 per month. 2

She stated that while the child support chart showed $611.00 per month, that was

only a suggestion based on the way the program computed child support with a

shared parenting schedule and was up to the court’s discretion. She did not have

any objection to Robert’s paying $1,212.00 per month in child support. Kinsey

then discussed her income that she said had decreased due to the COVID-19

pandemic.

              The court held a hearing on the motion to alter, amend, or vacate on

December 7, 2020. And on December 14, 2020, the court entered a temporary

order amending the November order to provide that Robert’s child support

obligation was $1,212.00 per month effective that date and scheduled a hearing on

Robert’s motion for early in 2021 where the parties could put evidence on the

record.

              Robert provided an updated child support worksheet in February 2021

in which he calculated his obligation would be $330.00 per month. He based this

on Kinsey’s net monthly income of $2,679.00 representing 32.24% of the

combined adjusted gross income (her annual gross income was listed as

$34,992.00) and his net monthly income of $4,655.00 representing 67.76% (his



2
 Based upon Kinsey’s worksheet, Robert’s obligation of $1713.00 minus Kinsey’s obligation of
$492.00 actually equals $1,221.00, not $1,212.00

                                            -8-
annual gross income was $73,541.00). The base total support was $1,450.00, 1.5

times the base was $2,175.00, and there was $177.00 in additional expenses from

Robert’s payment of the children’s health insurance premiums. Kinsey’s presumed

obligation was $758.00 (her base obligation of $701.00 plus her expense obligation

of $57.00). Robert’s presumed obligation was $1,417.00 (his base obligation of

$1,474.00 plus his expenses obligation of $120.00 minus his expense credit of

$177.00). With their shared custody arrangement, half of $1417.00 minus half of

$758.00 resulted in a net transfer of $330.00 from Robert to Kinsey.

             Kinsey also filed an updated child support worksheet prior to the

hearing using $34,992.00 as her gross income and $84,540.00 as Robert’s gross

income. Robert’s presumed obligation of $1,555.00 minus Kinsey’s presumed

obligation of $717.00 resulted in a difference of $838.00 per month. Using the

shared parenting time calculation, the amount Robert owed was $419.00 per

month.

             The court held an evidentiary hearing via Zoom on February 5, 2021.

Robert testified first. He discussed their original agreement as to child support and

that it was based on Kinsey having an income of $30,000.00 and Robert having an

income of $77,000.00. Robert was responsible for the children’s health insurance,

and he had been paying half of the private school tuition for the youngest child.

He moved the court to modify child support in October 2020 when their oldest


                                         -9-
child became emancipated. His W-2 forms showed that his total gross income

from both of his jobs in 2020 was $73,541.18. This was slightly less than what he

was earning when they entered into the 2014 agreement. The COVID-19

pandemic had slightly increased his income due to his having to cover third shift

when other employees were out due to sickness or quarantine. He paid $177.45

per month for the children’s health insurance. He and Kinsey had been exercising

50/50 shared parenting time every other week. He wanted the court to take this

into consideration in setting child support. Robert’s latest child support worksheet

was based upon his 2020 income and what he was told was Kinsey’s income.

Based on this calculation, he requested that child support be set at $330.00 per

month and that he receive a credit for overpaid support from the previous three

months.

             Kinsey testified next. She was working at Bottom Sign Company,

where she had been employed for about one and one-half years. She earned

$20.00 per hour, and she worked between 30 to 40 hours per week. She thought

she would be making $30,000.00 per year. Her 2020 W-2 showed that she earned

$26,633.64 from her employment that year. She had also earned some

unemployment benefits. She denied having any other income.

             When she and Robert divorced, Kinsey had a company called Initial

Me Pink, which had closed in 2018. The PayPal account still had that name, but


                                        -10-
she did not know how to change that. She did not receive any income from any

other side businesses. Kinsey had provided copies of her checking account

statements beginning on December 27, 2019. The statements showed several

deposits from Etsy from her sale of the children’s old clothes and toys. She had

received between $600.00 and $800.00 from those sales. Her Etsy income was

periodic, not regular. She said the website for Initial Me Pink was no longer

active; she had sold the domain on GoDaddy.com when she closed out the business

in 2018. Kinsey’s bank records showed that she had received $13,880.00 in

unemployment benefits in 2020. She said their son had been on unemployment so

it could be mixed in with that as they shared the same account, but she was not

sure. She said there were a few weeks where she received an additional $600.00 in

benefits. She did not know how much she received versus how much her son

received in unemployment benefits. She did not include her unemployment

payments and her PayPal accounts as sources of income in discovery because she

did not consider that income from another job. She had submitted the

unemployment payments separately. She said she was not trying to hide that or her

income from selling the children’s old toys and clothing.

             Kinsey went on to testify about the children’s private school tuition

and expenses. She paid $900.00 per month in tuition for their daughter; Robert did

not pay any of this. Robert paid half of the tuition for their youngest child but had


                                        -11-
told her he was not paying for any next year. Kinsey stated that she and Robert

had a verbal agreement to share the cost of the children’s private school tuition

through 8th grade, and then it was up to her discretion moving forward. She also

testified about other sports expenses she covered for the children’s participation in

lacrosse (the daughter) and football, soccer, and basketball (the son). She also paid

for book and uniform fees.

             Kinsey agreed it would be fair to impute income to her in the amount

of $35,000.00. Based on her latest child support worksheet, Kinsey believed

$838.00 in child support was appropriate.

             On March 4, 2021, the family court entered an order ruling on

Robert’s motion to reconsider. As to Robert’s annual income, the court opted to

use the average of what he earned in 2019 ($69,509.00) and 2020 ($84,497.58),

which was $77,003.29. The court believed this was a fair and equitable

representation of his annual gross income. We note that Robert has not disputed

this amount in his appeal. As to Kinsey’s income and expenses, the court found:

                    [Kinsey] is employed and earns $20 per hour and
             works an average of thirty-one (31) hours per week.
             [Kinsey] sells the children’s old toys and equipment
             online and earns an estimated $800 in total but does not
             depend on that as income and it is periodic and
             inconsistent. [Kinsey] has not owned or operated her
             previous business since 2018, despite repeatedly being
             questioned by [Robert] as to the current operation status
             of that company. [Kinsey] does maintain a PayPal
             account with the same name as the former company, but

                                        -12-
             it does not receive or transfer funds to or from that
             business. [Kinsey] does not maintain any other financial
             accounts and a mutual fund she was awarded in the
             divorce was cashed out and put towards their oldest
             child’s education. [Kinsey] pays $900 per month for
             their daughter’s private school tuition, with the assistance
             of financial aid. [Kinsey] also pays for the other half of
             their son’s private school tuition but believes after this
             year she will be solely responsible for those payments as
             [Robert] no longer wishes to contribute to private school.
             [Kinsey] pays for the children’s extracurricular activities,
             which varies based upon the sport. [Kinsey] testified that
             she believes it would be fair and equitable to impute her
             annual gross income at $35,000 for the purposes of child
             support.

The court calculated child support based on Robert’s gross income of $6,416.94

per month and Kinsey’s gross income of $2,916.66, representing 69% and 31%,

respectively, of the combined incomes. Robert’s pro rata share of the base child

support of $1,470.00 was $1,014.30, which the court stated was his base monthly

child support, minus his health insurance payment.

             The court considered Robert’s request that it deviate from the child

support guidelines based on their equal parenting time. The court opted not to do

so for the following reasons:

                    Based upon [Robert’s] testimony and the cross-
             examination of [Kinsey], it is apparent to this Court that
             [Robert] is seeking to limit his financial obligation to the
             children. He is lessening his obligation to pay for their
             private school, he has lessened his obligation to pay or
             reimburse [Kinsey] for the children’s extracurricular
             activities, and conversely he [is] seeking to present
             [Kinsey’s] income to appear inflated or that she is

                                         -13-
             concealing some liquid accounts or resources, all the
             while presenting his income to be less than what his tax
             forms are reporting and requesting this Court utilize his
             2019 income as it is lesser than 2020, with no supporting
             legal basis. The hard numbers reflect that [Robert] earns
             nearly double what [Kinsey] earns and continues to be
             the higher income earner, as he was during the marriage.
             These factors are the exact antithesis of the factors that
             would allow this Court to deviate child support based
             upon parenting time. Despite these facts, [Robert] did
             not present any evidence that the children’s lifestyle in
             his home are equal to the lifestyle in [Kinsey]’s home
             and otherwise equal resources for the children. [Robert]
             merely bases his request for a deviation on the sole fact
             that he and [Kinsey] have equal parenting time and that is
             not sufficient when taken in with the totality of the facts
             – namely that [Kinsey] is solely responsible for many of
             the children’s expenses.

Therefore, the family court ordered Robert’s monthly child support obligation to

be $1,014.30 made retroactive to the date he filed his motion. Robert filed a notice

of appeal from the November 25, 2020, December 14, 2020, and March 4, 2021,

orders (Appeal No. 2021-CA-0398-MR).

             After Robert filed his notice of appeal, Kinsey moved the family court

pursuant to KRS 403.220 for an advancement of $5,000.00 to go toward her

attorney fees to defend Robert’s appeal. She stated that she would incur significant

fees, which would create a severe financial hardship for her. Robert objected to

the motion, noting that the court had not held a hearing on the parties’ respective

financial resources, which had not been before the court since 2014. In addition,

his hours at his second job had been cut from 48 hours per month to 24 hours per

                                        -14-
month, equating to a loss of $770.00 monthly. He also discussed the children’s

expenses that he had paid without reimbursement from Kinsey and Kinsey’s lack

of candor regarding unemployment benefits appearing in her bank statements as

well as the continued operation of her business, Initial Me Pink. By order entered

April 23, 2021, the court ordered Robert to pay an advancement of Kinsey’s

attorney fees in the amount of $5,000.00 and to remit that amount to her attorney,

Armand I. Judah, within fifteen days.

                 Robert moved the court to alter, amend, or vacate the April 23, 2021,

order, stating that he did not have the resources to pay the amount all at once and

that his objection had demonstrated that Kinsey had misrepresented her own

financial resources. He also requested specific findings in the event his motion to

vacate was denied. Following a court appearance on May 10, 2021, the court

denied Robert’s motion. Robert filed his second notice of appeal from the April 23

and May 13, 2021, orders, naming both Kinsey and her counsel as appellees.3

                 On appeal, Robert argues that the family court abused its discretion

and committed error in determining the amount of child support he owed and

abused its discretion in ordering him to advance attorney fees to Kinsey’s attorney.

                 Kentucky Rules of Civil Procedure (CR) 52.01 provides the general

framework for the family court as well as review in the Court of Appeals:


3
    The two appeals were consolidated by order entered June 23, 2021.

                                               -15-
             In all actions tried upon the facts without a jury or with
             an advisory jury, the court shall find the facts specifically
             and state separately its conclusions of law thereon and
             render an appropriate judgment[.] . . . Findings of fact,
             shall not be set aside unless clearly erroneous, and due
             regard shall be given to the opportunity of the trial court
             to judge the credibility of the witnesses.

See Moore v. Asente, 110 S.W.3d 336, 354 (Ky. 2003) (footnote omitted) (An

appellate court may set aside a lower court’s findings made pursuant to CR 52.01

“only if those findings are clearly erroneous.”). The Asente Court went on to

address substantial evidence:

             “[S]ubstantial evidence” is “[e]vidence that a reasonable
             mind would accept as adequate to support a conclusion”
             and evidence that, when “taken alone or in the light of all
             the evidence, . . . has sufficient probative value to induce
             conviction in the minds of reasonable men.” Regardless
             of conflicting evidence, the weight of the evidence, or the
             fact that the reviewing court would have reached a
             contrary finding, “due regard shall be given to the
             opportunity of the trial court to judge the credibility of
             the witnesses” because judging the credibility of
             witnesses and weighing evidence are tasks within the
             exclusive province of the trial court. Thus, “[m]ere doubt
             as to the correctness of [a] finding [will] not justify [its]
             reversal,” and appellate courts should not disturb trial
             court findings that are supported by substantial evidence.

Id. (footnotes omitted).

             Regarding our review of child support obligations, we stated in

C.D.G. v. N.J.S., 469 S.W.3d 413, 418 (Ky. 2015):

                   As the courts of this Commonwealth have
             repeatedly stated, trial courts have broad discretion in

                                         -16-
               determining child-support matters. See Artrip v. Noe,
               311 S.W.3d 229, 232 (Ky. 2010) (“The trial court is
               vested with broad discretion in the establishment,
               enforcement, and modification of child support.”); Van
               Meter v. Smith, 14 S.W.3d 569, 574 (Ky. App. 2000)
               (“[T]his state’s domestic relations law is founded upon
               general statutory guidelines and presumptions within
               which the trial court has considerable discretion. The
               trial court has discretion in many instances, moreover, to
               deviate from the statutory parameters, but only if it
               makes findings clearly justifying the deviation.”).
               “[T]hat discretion extends, pursuant to KRS 403.211(2)-
               (4), to deviations from guidelines-determined child
               support amounts.” Commonwealth, Cabinet for Health
               and Family Services v. Ivy, 353 S.W.3d 324, 329 (Ky.
               2011).
“The test for abuse of discretion is whether the trial judge’s decision was arbitrary,

unreasonable, unfair, or unsupported by sound legal principles.” C.D.G. v. N.J.S.,

469 S.W.3d. at 421) (quoting Commonwealth v. English, 993 S.W.2d 941, 945

(Ky. 1999)).

               Robert’s overriding argument in the first appeal is that the family

court abused its discretion in setting the amount of child support and, more

specifically, when it did not deviate from the child support guidelines to take into

account his shared custody with Kinsey. The family court increased his obligation

from $675.00 per month for three children to $1,014.30 per month for two

children, an increase of $339.30 per month. We agree with Robert that this

constituted an abuse of discretion.




                                          -17-
             KRS 403.213 sets forth the criteria necessary to modify an order for

child support:

             (1) The Kentucky child support guidelines may be used
             by the parent, custodian, or agency substantially
             contributing to the support of the child as the basis for
             periodic updates of child support obligations and for
             modification of child support orders for health care. The
             provisions of any decree respecting child support may be
             modified only as to installments accruing subsequent to
             the filing of the motion for modification and only upon a
             showing of a material change in circumstances that is
             substantial and continuing.

             (2) Application of the Kentucky child support guidelines
             to the circumstances of the parties at the time of the filing
             of a motion or petition for modification of the child
             support order which results in equal to or greater than a
             fifteen percent (15%) change in the amount of support
             due per month shall be rebuttably presumed to be a
             material change in circumstances. Application which
             results in less than a fifteen percent (15%) change in the
             amount of support due per month shall be rebuttably
             presumed not to be a material change in circumstances.
             For the one (1) year period immediately following
             enactment of this statute, the presumption of material
             change shall be a twenty-five percent (25%) change in
             the amount of child support due rather than the fifteen
             percent (15%) stated above.

             (3) Unless otherwise agreed in writing or expressly
             provided in the decree, provisions for the support of a
             child shall be terminated by emancipation of the child
             unless the child is a high school student when he reaches
             the age of eighteen (18). . . .

Accordingly, in order for Robert to be entitled to a modification of his child

support of $675.00 per month, he must establish that there had been “a material

                                         -18-
change in circumstances that is substantial and continuing” that resulted in a 15%

or greater change in the amount of support he owed to Kinsey. KRS 403.213(1).

Here, their oldest child had reached the age of 18 and had graduated from high

school.

            KRS 403.211 addresses child support and provides courts with an

option to deviate from the guidelines set forth in KRS 403.212 under certain

circumstances:

            (2) At the time of initial establishment of a child support
            order, whether temporary or permanent, or in any
            proceeding to modify a support order, the child support
            guidelines in KRS 403.212 shall serve as a rebuttable
            presumption for the establishment or modification of the
            amount of child support. Courts may deviate from the
            guidelines where their application would be unjust or
            inappropriate. Any deviation shall be accompanied by a
            written finding or specific finding on the record by the
            court, specifying the reason for the deviation.

            (3) A written finding or specific finding on the record
            that the application of the guidelines would be unjust or
            inappropriate in a particular case shall be sufficient to
            rebut the presumption and allow for an appropriate
            adjustment of the guideline award if based upon one (1)
            or more of the following criteria:

                   (a) A child’s extraordinary medical or dental
                   needs;

                   (b) A child’s extraordinary educational, job
                   training, or special needs;

                   (c) Either parent’s own extraordinary needs,
                   such as medical expenses;

                                        -19-
                   (d) The independent financial resources, if
                   any, of the child or children;

                   (e) Combined monthly adjusted parental
                   gross income in excess of the Kentucky
                   child support guidelines;

                   (f) The parents of the child, having
                   demonstrated knowledge of the amount of
                   child support established by the Kentucky
                   child support guidelines, have agreed to
                   child support different from the guideline
                   amount. However, no such agreement shall
                   be the basis of any deviation if public
                   assistance is being paid on behalf of a child
                   under the provisions of Part D of Title IV of
                   the Federal Social Security Act; and

                   (g) Any similar factor of an extraordinary
                   nature specifically identified by the court
                   which would make application of the
                   guidelines inappropriate.

(Footnote omitted.)

             In Plattner v. Plattner, 228 S.W.3d 577, 579-80 (Ky. App. 2007), this

Court discussed the flexibility of the child support guidelines:

                     While Kentucky’s child support guidelines do not
             contemplate such a shared custody arrangement, they do
             reflect the equal duty of both parents to contribute to the
             support of their children in proportion to their respective
             net incomes. They also provide a measure of flexibility
             that is particularly relevant in this case. Under the
             provisions of KRS 403.211(2) and (3), a trial court may
             deviate from the child support guidelines when it finds
             that their application would be unjust or inappropriate.
             The period of time during which the children reside with
             each parent may be considered in determining child

                                         -20-
support, and a relatively equal division of physical
custody may constitute valid grounds for deviating from
the guidelines. Brown v. Brown, [] 952 S.W.2d 707 (Ky.
App. 1997); Downey v. Rogers, 847 S.W.2d 63 (Ky.
App. 1993).

       In Downey v. Rogers, 847 S.W.2d 63 (Ky. App.
1993), we declined to conclude that a trial court had
abused its discretion by awarding child support where the
parties shared legal custody and shared equal or almost
equal physical custody of their children. However, our
conclusion was based, in part, upon the fact that the
children’s father had agreed to pay a portion of his child
support obligation to the children’s mother. We also
noted that the children’s father earned twice as much
annually as did their mother; thus, her share of the
children’s expenses was proportionately more
cumbersome.

       The evidence as described in Plattner’s brief is
notably different and distinguishable and does not
support the conclusion that his child support obligation as
reflected in the guidelines should be paid to Levoir. The
parties were awarded joint custody of the children, and
neither of them was designated as the primary residential
custodian. Because physical custody of the children is
evenly divided between the parents, they bear an almost
identical responsibility for the day-to-day expenses
associated with their care. And since there is no
significant disparity between the parties’ annual income,
the expenses necessary to provide a home for the children
(even when they are not in residence) are also incurred
by each party in equal proportion.

       The statutory guidelines offer sufficient flexibility
to allow the trial court to fashion appropriate and just
child support orders. Under the unique circumstances of
this case, we conclude that the trial court erred by
awarding child support to Levoir.


                            -21-
Robert argues that such circumstances exist in this case that justify a deviation

from the child support guidelines.

             First, we agree with Robert that the parties essentially agreed to

deviate from the child support guidelines in their 2014 agreement that the court

adopted. At that time, the parties had three minor children, and Robert’s support

obligation was set at $675.00 per month. This was based upon Robert’s gross

annual income of $77,000.00 and Kinsey’s gross annual income of $30,000.00. In

addition, Robert paid $244.50 per month in health insurance premiums for the

children. And uninsured or extraordinary medical expenses were to be split 71.9%

to Robert and 28.1% to Kinsey. We note that in the 2021 modification order, the

family court based its ruling that Robert owed $1,014.30 in child support on an

annual gross income of $77,003.29 for Robert (which has not been contested) and

$35,000.00 for Kinsey, resulting in a 69%/31% split in the combined incomes.

Robert’s income has stayed essentially the same, while Kinsey’s has increased.

             In addition, during the modification proceedings, both parties had

filed child support worksheets using the Craig Ross program, calculating the child

support due with a shared custody formula that also included expense obligations

and a credit for Robert’s payment of the children’s health insurance. In his

worksheet filed in 2020 using financial records from both parties, Robert used

gross annual incomes of $69,509.00 and $31,606.00 to calculate that he owed


                                         -22-
Kinsey $339.00 in a shared custody arrangement (his presumed obligation was

$1,392.00 and hers was $714.00). Kinsey’s 2020 worksheet reflected gross annual

incomes of $88,836.00 and $23,124.00 resulting in a calculation that Robert owed

her $611.00 per month in a shared custody arrangement (the presumed obligations

were $1,713.00 and $492.00). Robert’s February 2021 worksheet used gross

annual incomes of $73,541.00 and $34,992.00 to calculate that he owed $330.00 in

monthly child support (his presumed obligation was $1,417.00 and hers was

$758.00). Kinsey’s February 2021 worksheet used gross annual incomes of

$84,540.00 and $34,992.00 to calculate that Robert owed $419.00 per month in

child support (his presumed obligation was $1,555.00 and hers was $717.00).

             The family court, however, declined to deviate from the child support

guidelines, citing its belief that Robert was seeking to limit his financial obligation

to the children related to private school tuition and extracurricular activities and

that he tried to present his income as less than it appeared to be while inflating

Kinsey’s income. Their shared, equal parenting time, the court concluded, was not

sufficient to support a deviation from the guidelines. We agree with Robert that

the considerations the court listed as the basis for its decision not to deviate from

the guidelines constituted an abuse of discretion.

             As to private school tuition, this Court held in Ridgeway v. Warren,

605 S.W.3d 567, 570 (Ky. App. 2020), that “in the absence of an agreement, a trial


                                         -23-
court cannot order a parent to pay private school tuition without a showing that

public schools are inadequate for a child’s educational needs.” We note that the

parties’ 2014 agreement only addressed the 2013/2014 school year and that they

only agreed to renew their enrollment if they were financially able to do so. As to

extracurricular activity fees, the parties had not addressed such fees in the 2014

agreement, and Kinsey had never moved the court to increase child support or to

order Robert to pay a share of these fees. Finally, Robert had every right to

examine Kinsey about her financial documents, including the deposit of

unemployment benefits and payments from Etsy, and the court should not have

penalized Robert for doing so.

             Furthermore, as Robert pointed out in his brief, the General Assembly

recently enacted a new section of KRS Chapter 403, KRS 403.2121, which

mandates an adjustment of child support obligations based upon the amount of

parenting time each parent has. This section, part of House Bill (HB) 404, was

approved on March 19, 2021, and became effective on March 1, 2022. It provides,

in relevant part:4

             (1) Except as provided in subsection (4) of this section or
             otherwise provided in this chapter, the child support
             obligation determined under KRS 403.212 shall be
             subject to further adjustment as follows:

4
 In HB 501, approved on April 8, 2022, the General Assembly repealed and reenacted KRS
403.2121. The new version of the statute has an effective date of March 31, 2023.



                                           -24-
                    (a) If the parents share equal parenting time,
                    the child support obligation determined
                    under KRS 403.212 shall be divided
                    between the parents in proportion to their
                    combined monthly adjusted parental gross
                    income, and the parent with the greater
                    proportional child support obligation shall
                    pay the parent with the lesser proportional
                    obligation the difference in the value of each
                    parent’s proportional obligation[.]

Based upon this legislative enactment, we agree with Robert that the General

Assembly codified the practice of calculating child support by considering the

number of nights each parent is exercising parenting time with the minor child or

children. This represents Kentucky’s public policy as to the calculation of child

support.

             As we stated in Plattner, “[w]ithin statutory parameters, the

establishment, modification, and enforcement of child support obligations are left

to the sound discretion of the trial court. However, this discretion is not unlimited.

It must be fair, reasonable, and supported by sound legal principles.” 228 S.W.3d

at 579 (citations omitted). Our review establishes that the family court’s

modification of Robert’s monthly child support obligation from $675.00 for three

children to in excess of $1,000.00 for two children cannot be said to be fair,

reasonable, or supported by sound legal principles. The parties had agreed to a

support obligation that deviated from the child support guidelines and had

submitted child support worksheets including calculations based upon shared

                                         -25-
parenting, albeit using varying incomes. Robert’s income had not increased from

the time of the 2014 agreement while Kinsey’s had. And the family court’s

reasons for not deviating from the guidelines were not legally proper under the

circumstances of the case. We further note that the amount the family court set as

Robert’s obligation did not subtract his payment of the children’s health insurance

premiums, despite a statement in the order that this amount had been subtracted

from it.

            For these reasons, we hold that the family court abused its discretion

in setting the modified amount of child support Robert owed to Kinsey. The

family court should have calculated a modified amount considering their shared

parenting arrangement. Therefore, we must vacate the March 4, 2021, order

modifying child support and remand for a new calculation of Robert’s obligation.

            Robert’s second appeal addresses the family court’s order directing

him to advance $5,000.00 in attorney fees for the appeal to Kinsey’s counsel on

her behalf. KRS 403.220 provides a court with the discretion to award costs and

attorney fees in proceedings under KRS Chapter 403:

            The court from time to time after considering the
            financial resources of both parties may order a party to
            pay a reasonable amount for the cost to the other party of
            maintaining or defending any proceeding under this
            chapter and for attorney’s fees, including sums for legal
            services rendered and costs incurred prior to the
            commencement of the proceeding or after entry of
            judgment. The court may order that the amount be paid

                                        -26-
             directly to the attorney, who may enforce the order in his
             name.

In Rumpel v. Rumpel, 438 S.W.3d 354, 363 (Ky. 2014), the Supreme Court of

Kentucky addressed this statute, observing:

             The purpose of the fee-shifting statute, we have noted, is
             simply to ensure the fairness of domestic relations
             proceedings: “to prevent one party to a divorce action
             from controlling the outcome solely because he or she is
             in a position of financial superiority,” Neidlinger [v.
             Neidlinger, 52 S.W.3d 513, 521 (Ky. 2001)], and “to
             equalize the status of the parties to a dissolution
             proceeding . . . in an effort to eliminate the inequities
             resulting from the termination of the relationship.”
             Sullivan [v. Levin, 555 S.W.2d 261, 263 (Ky. 1977)]. To
             that end, if the parties’ resources are disparate, the trial
             court enjoys a broad discretion under the statute to
             allocate costs and award fees, Wilhoit v. Wilhoit, 521
             S.W.2d 512, 514 (Ky. 1975), including “wide latitude to
             sanction or discourage” “conduct and tactics which waste
             the court’s and attorneys’ time.” Gentry [v. Gentry, 798
             S.W.2d 928, 938 (Ky. 1990)].

A few years later, the Supreme Court clarified that a financial disparity does not

have to exist for a court to award fees; rather, it may be considered:

             [A]fter a trial court considers the parties’ financial
             resources, it may order one party to pay a reasonable
             amount of the other party’s attorney’s fees. The statute
             does not require that a financial disparity must exist in
             order for the trial court to do so; rather, that language is a
             creature of case law born out of this Court’s decisions –
             and today, we slay this forty-year-old dragon hatched
             from precedent.

                   While financial disparity is no longer a threshold
             requirement which must be met in order for a trial court

                                          -27-
             to award attorney’s fees, we note that the financial
             disparity is still a viable factor for trial courts to consider
             in following the statute and looking at the parties’ total
             financial picture.

Smith v. McGill, 556 S.W.3d 552, 556 (Ky. 2018).

             Kinsey based her motion for an advancement of attorney fees on the

disparity in their income, with Robert earning 69% of their combined income, and

her assertion that she would incur significant attorney fees to defend the appeal of

the child support issue. Robert, in both his response to Kinsey’s motion below and

his appellate brief, pointed out that the family court had not held a hearing to

consider their respective financial resources before awarding the fees and therefore

did not have sufficient evidence to properly award fees. While Kinsey argues that

the family court had recently held a hearing on child support modification that

involved the parties’ incomes and expenses, we agree with Robert that the family

court did not specifically take any proof regarding the extent of their financial

resources. And Robert again points to inconsistences in Kinsey’s testimony as to

the true amount of her income based upon the unemployment benefits deposited

into her checking account and her Initial Me Pink page on Etsy. In addition, we

note that the parties agreed to pay their own attorney fees in the 2014 agreement.

The family court did not offer any reason for its award of fees, despite Robert’s

request in his motion to alter, amend, or vacate the fee award.




                                          -28-
             Because the family court did not hear any evidence as to the extent of

the parties’ financial resources, other than as to their respective income and some

of the children’s expenses, we hold that it was an abuse of discretion for the family

court to award $5,000.00 in attorney fees on behalf of Kinsey to her counsel under

these circumstances. Therefore, we must reverse the family court’s April 23, 2021,

order requiring Robert to pay $5,000.00 as an advancement of Kinsey’s attorney

fees for the appeal.

             For the foregoing reasons, the order of the Jefferson Family Court

modifying Robert’s child support obligation is vacated, the order directing Robert

to pay an advancement of Kinsey’s attorney fees is reversed, and this matter is

remanded for further proceedings in accordance with this Opinion.



             THOMPSON, L., JUDGE, CONCURS.

             MAZE, JUDGE, CONCURS IN RESULT ONLY.



 BRIEFS FOR APPELLANT:                     BRIEF FOR APPELLEE:

 M. Thomas Underwood                       Armand I. Judah
 Louisville, Kentucky                      Louisville, Kentucky




                                        -29-